EXHIBIT 10.6


[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.




AMENDMENT NO. 2 TO
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT
BY AND BETWEEN
ASCENSION HEALTH AND R1 RCM INC.


This Amendment No. 2 to the Master Professional Services Agreement (this
“Amendment”) by and between Ascension Health (“Ascension Health”) and R1 RCM
Inc. (formerly known as Accretive Health, Inc.) (“R1”) is entered into effective
June __, 2018 (the “Amendment Effective Date”). Ascension Health and R1 are
sometimes referred to in herein as a “Party” or collectively as the “Parties”.
All capitalized terms used and not otherwise defined herein will have the
meanings ascribed to them in the MPSA (as defined below).
WHEREAS, Ascension Health and R1 entered into that certain Amended and Restated
Master Professional Services Agreement (the “MPSA”) dated February 16, 2016, as
amended;
WHEREAS, Ascension Health recently acquired Presence Health Network (“Legacy
Presence”), which operates within Alexian Brothers - AHS Midwest Region Health
Co d/b/a AMITA Health (“AMITA”) (an Affiliate of Ascension Health), and the
Parties desire to have R1 provide to Legacy Presence certain Dependent Services
and Physician Advisory Services to be described in the Presence Acute Supplement
(as defined below), pursuant to the MPSA; and
WHEREAS, R1 and AMITA are entering into a separate master professional services
agreement with respect to the performance of revenue cycle management services
by R1 on behalf of AMITA (for certain AMITA-operated facilities, excluding
Legacy Presence facilities); and
WHEREAS, the Parties desire to add Legacy Presence as a New ABM.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Amendment, and of other good and valid consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
I.
Supplement.

a.
The Parties shall enter into a Supplement between R1 and Ascension Health with
respect to Legacy Presence for the provision of Dependent Services and Physician
Advisory Services for Acute Care (the “Presence Acute Supplement”) that will
reflect the terms of this Amendment. Upon the execution of the Presence Acute
Supplement, Legacy Presence will be deemed a New ABM under the MPSA.



b.
If R1 agrees to provide AMITA with revenue cycle services under a separate
agreement between R1 and AMITA (“AMITA MPSA”), then any Supplement between the
Parties regarding AMITA-operated facilities (e.g., (A) Supplement A-04 to the AH
MPSA with respect to certain billing services; (B) Amendment No. 1 to Supplement
A-02 with respect to physician advisory services provided to AMITA-operated
facilities; and (C) any



1

--------------------------------------------------------------------------------




Supplement entered into following the date hereof but prior to the execution of
the Agreement) will be automatically terminated for purposes of the MPSA. It is
the intention of the Parties that the AMITA MPSA, once effective, will govern
the Presence Acute Supplement instead of the MPSA. If the Parties for any reason
fail to enter into the AMITA MPSA, then the Parties agree to discuss in good
faith whether, on a prospective basis, any equitable changes to the terms and
conditions of the Presence Acute Supplement, including in connection with
pricing, may be necessary based on any changed circumstances, environmental
factors, market conditions, or other substantially changed variables.


c.
For the avoidance of doubt, the Presence Acute Supplement will not cover
Dependent Services to be provided by R1 to physician groups owned by, affiliated
with, or otherwise contracted by Legacy Presence, which will be contracted for
separately under the AMITA MPSA.



II.
Tranche Four.

a.
The following new definition is hereby added to the MPSA:



“Tranche Four” means Legacy Presence.


b.
The defined term “Tranche”, as defined in Exhibit 1 of the MPSA is hereby
amended and replaced in its entirety with the following:



“Tranche” means Tranche One, Tranche Two, Tranche Three and Tranche Four.


c.
Following an assessment to be performed by the Parties consistent in scope with
the Original Assessment and in accordance with Exhibit 4-A of the MPSA, the
Parties will determine in good faith (i) the Additional Book Cost to Collect
Factor with respect to Legacy Presence (to be approved by the Cost Board) and
(ii) the Terminal Value for Tranche Four. The projected start date for Tranche
Four is August 1, 2018 and the projected Tranche End Date for Tranche Four is
July 31, 2019.



III.
Pricing and Terms for Dependent Services.



a.
The Parties shall determine the Base Fee for the Dependent Services for Acute
Care to be provided by R1 to Legacy Presence in accordance with Exhibit 4-A to
the MPSA and the terms of the Presence Acute Supplement, using the twelve-month
period from January 1, 2017 through December 31, 2017 as the Baseline Year. For
the avoidance of doubt, no Base Fee will be payable for any period prior to the
Supplement Commencement Date for the Presence Acute Supplement. In accordance
with Exhibit 4-A to the MPSA, the Additional Book Cost to Collect Factor will
include an I&I Factor (as determined in accordance with Exhibit 4-A to the MPSA)
will apply with respect to Tranche Four, phasing in over [**] after the
projected Tranche Start Date. The Presence Acute Supplement will provide that
the Base Fees to be payable to R1 during the [**] of the Legacy Presence
arrangement described herein will be subject to [**].





2


[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------




b.
In accordance with Section 5 of Exhibit 4-A to the MPSA, the Implementation Fee
for the Acute Care Facilities associated with Legacy Presence will be [**] of
annual Cash Collections (measured as of the Baseline Year), which Implementation
Fee will be earned beginning on the Employment Effective Date for the first of
the Transitioned Employees [**]. For clarity, (i) the foregoing Implementation
Fee will apply only to the Dependent Services for Acute Care provided to Legacy
Presence and (ii) there are [**] Implementation Fees payable to R1 in connection
with the Services provided to Legacy Presence under the Presence Acute
Supplement.



c.
The Incentive Payments for the Acute Care Facilities associated with Legacy
Presence will be determined in accordance with Exhibit 4-B of the MPSA, except
that, with respect to Legacy presence only, (i) “Performance Target” shall be
based on a Performance Score of [**], and (ii) in each of the definitions of
“Balance Sheet Incentive Payment” and “Income Statement Incentive Payment”, the
value of [**] shall be replaced by [**]. The Performance Targets for the Income
Statement Performance Metric and Balance Sheet Performance Metric will be equal
to the Actual Performance for each Facility during the twelve-month measurement
period from January 1, 2017 through December 31, 2017.



d.
The Employment Effective Date for the first of the Transitioned Employees for
Legacy Presence with respect to Acute Care is anticipated to be August 27, 2018.



e.
Prior to the commencement of Services for Legacy Presence, R1 will be entitled
to conduct (directly or through an agent of R1), at R1’s expense, a
comprehensive compliance audit of all revenue cycle operations of Legacy
Presence. Each of Ascension Health and Legacy Presence shall cooperate with R1
in connection with any such audit, including by facilitating access to the
Legacy Presence facilities and personnel. Ascension Health shall use
commercially reasonable efforts to correct any adverse findings of any such
audit.



IV.
Liability Cap. Section 18.2(b) of the MPSA is hereby amended and replaced in its
entirety with the following:

 
“Except as provided in this Section 18.2, the total aggregate liability of
either Party, for claims asserted by the other Party under or in connection with
this Agreement, regardless of the form of the action or the theory of recovery,
will be limited to $30,000,000 per calendar year. For avoidance of doubt, this
annual liability cap is an aggregate liability cap for this Agreement and all
Supplements.”
  
[signature page follows]


3


[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment
effective as of the Amendment Effective Date, first indicated above.


Ascension Health
R1 RCM Inc.


By:   /s/ Rhonda Anderson                       

Name:   Rhonda Anderson                       


Title:   Sr VP & CFO                                


By: _/s/ John Sparby                             

Name:   John Sparby                               

Title:   EVP Customer Operations, R1 RCM





[Signature Page to Amendment No. 2]


[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.

